Citation Nr: 1451301	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by whole body vibrations.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to March 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for whole body vibrations and entitlement to a TDIU, respectively.

In July 2012, the Veteran testified during a personal hearing at the RO.  In November 2013, he testified during a hearing at the RO before the undersigned Veterans Law Judge regarding his TDIU claim.  Transcripts of the hearings are of record.

The Veteran's electronic file contains VA treatment records, dated to November 2013, not considered by the Agency of Original Jurisdiction (AOJ) in the April 2013 supplemental statement of the case (SSOC) (that reviewed records dated to February 2013) regarding the Veteran's claim for a TDIU.  As the claim on appeal is granted herein, a waiver of initial review by the AOJ is not necessary. 38 C.F.R. § 20.1304(c) (2014).

The VA medical records (dated from February 2012 to November 2013) do not discuss a disorder manifested by whole body vibrations.  Thus, a remand for initial AOJ review of this evidence as to the Veteran's claim for service connection for a disorder manifested by whole body vibrations is not warranted.  Id.

While claims of service connection for a low back disability and for neurologic symptoms of the right leg had also been perfected, such claims have since been granted by the RO and are no longer in appellate status.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has a disorder manifested by whole body vibrations.

2.  Service connection is in effect for bilateral hearing loss, evaluated as 50 percent disabling; lumbar spine degenerative disc disease, status post lumbar fusion, evaluated as 20 percent disabling; tinnitus and peripheral neuropathy of the right lower extremity, each evaluated as 10 percent disabling; and surgical scars of the posterior trunk and abdomen associated with the lumbar fusion, assigned noncompensable disability evaluations.  The Veteran's combined disability evaluation is 70 percent from April 2, 2010.

3.  The Veteran's service-connected disabilities have precluded gainful employment during the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder manifested by whole body vibrations have not been met.  38 U.S.C.A. §§1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

2.  The criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.341(a), 4.16, 4.19 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, he only addressed his claim for a TDIU.  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

This decision is a full grant of the benefit sought on appeal as to the claim for a TDIU.  Hence, further notice or assistance is not required to aid the Veteran in substantiating his claim for a TDIU.

With respect to the service connection issue, the Veteran was sent a letter in April 2010 that provided information as to what evidence was required to substantiate his claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The April 2010 letter provided appropriate notice, including as to how VA assigns an appropriate disability rating or effective date, curing any timing defect. 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA and non-VA medical records have been obtained, to the extent available.  A review of the Veteran's Virtual VA electronic file shows VA treatment records, dated to November 2013, not initially reviewed by the AOJ, that do not discuss a disorder manifested by whole body vibrations currently on appeal.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's service connection claim for benefits for a disorder manifested by whole body vibrations, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the service treatment records are silent as to any complaints or treatment for a disorder manifested by whole body vibrations.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to whole body vibrations.  Furthermore, the records contain no competent evidence suggesting a causal relationship between a current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Facts and Analysis

The Board has thoroughly reviewed the record in conjunction with this case. Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Service Connection

Legal Criteria

A veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 .

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). This is a direct service connection theory of entitlement.

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).


Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) . Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Service treatment records do not reference treatment for a disorder manifested by whole body vibrations.

The post service VA and non-VA medical evidence, in its entirety, is devoid of any discussion of treatment for a disorder manifested by whole body vibrations.  

In an April 2010 telephone response to the RO's April 2010 letter requesting evidence regarding his claim, the Veteran reported that the "vibrations" and numbness affected his right leg from his hip to his toes.  

To the extent that Veteran associates his claimed disorder with back disability, service connection for lumbar spine disability was granted in an August 2012 rating decision.  Service connection for peripheral neuropathy of the right lower extremity was granted in an October 2012 rating decision.  An April 2014 rating decision denied service connection for peripheral neuropathy of the left lower extremity. 

The Veteran did not address his claim for benefits for a disorder manifested by whole body vibrations during his July 2012 or November 2013 hearings.

There is no medical opinion of record showing that the Veteran currently has a disorder manifested by whole body vibrations.

In sum, the evidence fails to show a current disability manifested by whole body vibrations.  In the absence of proof of a present disability there can be no valid claim.  See 38 C.F.R. § 3.303; Degmetich v. Brown, 104 F.3d at 1328 and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, 26 Vet. App. at  295. 

There is no reported treatment for the claimed disorder and the Veteran's hearing testimony did not report any current symptoms or treatment.  In fact, in his April 2010 claim, the Veteran only stated that he sought service connection for whole body vibration due to service.  He did not provide any information regarding his post-service medical treatment for the disorder.  

Again, the Veteran is competent to report observable symptoms such as vibrations in his body.  However, he lacks medical expertise necessary to render a diagnosis of such disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, his lack of complaints raised in the medical record or at his hearings calls into question his credibility as to whether he has continuously experienced symptoms since service. 

In the absence of competent and credible evidence of a disability manifested by whole body vibrations, the Board must conclude that such a disability has not been shown.  In sum, the preponderance of the evidence is against the Veteran's claim for service connection for a disorder manifested by whole body vibrations and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


B. TDIU

A TDIU is assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Service connection is in effect for bilateral hearing loss, evaluated as 50 percent disabling; lumbar spine degenerative disc disease, status post lumbar fusion, evaluated as 20 percent disabling; tinnitus and peripheral neuropathy of the right lower extremity, each evaluated as 10 percent disabling; and surgical scars of the posterior trunk and abdomen associated with the lumbar fusion, assigned noncompensable disability evaluations.  The Veteran's combined disability evaluation is 70 percent from April 2, 2010.  This evaluation meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The issue, then, is whether the Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment during the appeal period.

The record includes the Veteran's August and October 2010 and August 2012 formal applications for a TDIU (VA Form 21-8940).  He reported that he completed high school and two years of college.  The Veteran last worked in March or July 2008 and had work experience as a diesel mechanic for twenty-five years.  

The medical evidence describes the Veteran's history of cervical and lumbar fusion in 2008.  A June 2008 letter from the Human Resources Director of Wynne Transport Service reflects that the Veteran last worked in March 2008 as a Shop Manager and was unable to provide a fixed date of return, so his position had to be replaced.

Records obtained from the Social Security Administration (SSA) show that the Veteran was found totally disabled since March 2008 due to discogenic and degenerative back disorders.

An August 11, 2009 letter describes results of a Functional Capacity Evaluation performed that day.  The Veteran was most accurately classified in the sedentary/light work category for an eight-hour day.  He did not qualify for all sedentary light work based on his physical restrictions, including cervical and lumbar fusions.  His limitations from back fusions included toleration of only very light weights, no more than 20 pounds, no repetitive lifting, no low level work, squatting, twisting, kneeling, stair climbing, and crawling.  He had increased pain with standing and sitting, that he could do for an hour at a time

According to a May 2010 VA audiology examination report, the Veteran complained of worsening bilateral hearing loss.  He had difficulty understanding the spoken word, and difficulty paying attention in group conversation.

A Request for Employment Information in Connection With Claim for Disability Benefits (VA 21-4192) received in October 2010 shows that the Veteran worked for the Wynne Transport Service from May 1983 to June 2008.  He stopped working due to his back disability when he exceeded his allocated medical leave.

A February 2012 VA audiology examination report indicates that the Veteran's bilateral hearing loss impacted his daily life, including his ability to work.  The examiner noted that the Veteran had significant difficulty hearing television or conversing in a noisy area and benefitted from his hearing aids.  

In March 2012, the VA audiologist noted that the Veteran had severe-to-profound bilateral hearing loss, for which he wore binaural hearing aids and received benefit from them.  The examiner opined that, with amplification and reasonable accommodations as specified in the Americans for Disabilities Act, the Veteran's hearing issues, alone, would not significantly affect vocational potential or limit participation in most work activities that do not require precise and consistent oral /aural communication.  

Also of record are July 2012 and November 2013 statements from the Veteran's son and wife, who described his difficulty with low back pain and right lower extremity numbness.  His wife indicated that his back was so stiff and sore at times that he was unable to tie his own shoe laces.  He also had difficulty sleeping due to back discomfort.

An August 2012 VA thoracolumbar spine examination report reflects the Veteran's history of recurrent back problems.  He fell in 1988 while at work and eventually underwent a laminectomy, with a second back surgery in 1997, and a third in 2003.  His fourth surgery, a lumbar fusion, was performed in 2008.  The Veteran reported chronic low back problems and had back flares with prolonged sitting, standing, and "just about everything."  The examiner noted that the Veteran's back disability had an impact on his ability to work in that he was retired secondary to medical disability.

According to a September 2012 VA neurological disorders examination report, the Veteran had right leg numbness that affected his ability to drive and sit for a prolonged time.  The examiner noted that the Veteran had a permanent impairment evaluation for Workman's Compensation for the lower back in April 2009.  The Veteran's back pain was treated with epidural steroid injection but the pain always recurred.  

In February 2013, the VA examiner who prepared the September 2012 examination report opined that the Veteran's service-connected disabilities did not render him unable to security and maintain substantially gainful employment.  
According to the examiner, the Veteran's medical records showed that, in June 2011, he had difficulty with phone use but with practice heard well when the phone was near the aid instead of his ear canal.  In February 2012, the Veteran was reportedly satisfied with his hearing aids.  In August 2012, he had limitation of motion without objective evidence of pain.  The records suggested a need to stand after prolonged sitting and to sit after prolonged standing.  The Veteran was able to drive and there was no evidence of difficulty in performing his activities of daily living.

In an April 2013 written statement, the Veteran reported that he was satisfied with his hearing aids but had difficulty understanding many spoken words.  He had difficulty using a telephone and continually asked others to repeat themselves.  Further, his right foot radiculopathy affected his ability to stand, sit, and drive a car.  He had sleep difficulty due to his discomfort, and was limited in the weight he could lift.  The Veteran was also limited in his daily activities and was more dependent on others for assistance.

A November 2013 VA medical record includes the Veteran's complaint of increased pain radiating down his legs in the last year.  He generally got by with careful movement but was unable to walk as much as he would like and the pain often interfered with sleep.  If driving, he occasionally had to stop the car and get out and walk.  He used to drive a truck for long distances.  The Veteran had not done anything for his back since his 2008 surgery and was not anxious to try any epidurals.  He took ibuprofen or Aleve if he had trouble sleeping.  If the pain worsened, it was noted that he would call his physician.

In a November 2013 statement, the Veteran noted his recent VA clinic visit and that his physician knew of his concerns about his current physical condition and would authorize a cane and epidural injections in his lumbar spine to relieve the pain in his legs.  He told the doctor of his sleep difficulty and elected not to have the treatment as he had injections in the past that were very painful.

During his November 2013 Board hearing, the Veteran reported that he was "fairly functional" when using his hearing aids, that he wore from morning to night.  See Board hearing transcript at page 3.  He still had difficulty understanding others' speech and using the telephone.  Id.  The Veteran observed that some businesses and offices had specially adapted phones, but many could not afford to do that for an individual.  Id. at 4.  His lumbar fusion made it difficult for him to sit or stand for a prolonged length of time and affected his ability to sleep comfortably.  Id. at 4-5.  The Veteran drove with cruise control due to his right foot numbness.  Id. at 5.  He also had pain and discomfort from a cervical spine disability and left foot numbness.  Id. at 7.

After service, the Veteran attended a community college and earned an associate's degree in diesel mechanics.  Id. at 8.  He worked on trucks, trailers, and heavy equipment for more than forty years.  The Veteran was unable to perform the job due to arm, back, and neck problems that affected his ability to bend forward.  Id. at 8-9.  His doctor limited the amount of weight he could lift to an occasional forty pounds, but probably no more than twenty pounds, essentially one load of groceries.  Id. at 9.  

The schedular rating of 50 percent for bilateral hearing loss is reflective of significant hearing impairment, see 38 C.F.R. §§ 4.85-4.86, Diagnostic Code 6100 (2014).  As such it contemplates some very significant occupational impairment due to the bilateral hearing disability alone.

The schedular rating of 20 percent for degenerative disc disease of the lumbar spine is reflective limitation of forward flexion of the thoracolumbar spine to 60 degrees, see 38 C.F.R. § 4.71a , Diagnostic Code 5241 (2013), and recognition that the Veteran's lumbar pain limited his functional ability during flare-ups and with repeated use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § §4.40  4.45 (2014).  See also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  As such, it contemplates some occupational impairment due to the lumbar spine disability alone. 

The schedular rating of 10 percent for peripheral neuropathy of the right lower extremity is reflective of mild incomplete paralysis of the sciatic nerve, see 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  As such, it contemplates some limited occupational impairment due to the right lower extremity, alone.

The schedular rating of 10 percent for tinnitus is reflective of constant tinnitus, see 38 C.F.R. § 4.86, Diagnostic Code 6260 (2014).  As such, it contemplates some limited occupational impairment due to the tinnitus, alone

The evidence in favor of the Veteran's claim includes his report of leaving his last employment due to the service-connected lumbar and cervical spine disability, the reports of an inability to lift anything more than light objects (no more than 20 pounds), difficulty with prolonged standing, sitting, bending, and twisting, and difficulty using a telephone and understanding conversational speech in a noisy environment.  The Veteran's only reported employment experience has been in jobs requiring significant ability to ambulate or be physically active. 

While not binding on the Board, the United States Court of Appeals for Veterans Claims has indicated that, where another body has determined that a veteran is unemployable, that determination must be fully addressed, without resort to speculation on employability, or the claim must be allowed or further development completed.  See Brown v. Brown , 4 Vet. App. 307 (1993).  In this case, the Veteran had been determined unemployable by the SSA due to back disability effective from March 2008. 

There is evidence that the Veteran has significant non-service connected disabilities, but the record supports a finding that the service-connected disability alone preclude employment.  The Board acknowledges the medical opinions to the contrary; however, the ultimate issue of whether TDIU should be awarded is not a medical issue but rather a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  There is evidence that his increasing difficulty with lumbar spine movement has been due to the back disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.


ORDER

Service connection for a disorder manifested by whole body vibrations is denied.
 
Entitlement to a TDIU is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


